Case 19-41154-bem   Doc 121    Filed 12/10/20 Entered 12/10/20 14:11:04   Desc Main
                              Document      Page 1 of 6
Case 19-41154-bem   Doc 121    Filed 12/10/20 Entered 12/10/20 14:11:04   Desc Main
                              Document      Page 2 of 6
Case 19-41154-bem   Doc 121    Filed 12/10/20 Entered 12/10/20 14:11:04   Desc Main
                              Document      Page 3 of 6
Case 19-41154-bem   Doc 121    Filed 12/10/20 Entered 12/10/20 14:11:04   Desc Main
                              Document      Page 4 of 6
Case 19-41154-bem   Doc 121    Filed 12/10/20 Entered 12/10/20 14:11:04   Desc Main
                              Document      Page 5 of 6
Case 19-41154-bem   Doc 121    Filed 12/10/20 Entered 12/10/20 14:11:04   Desc Main
                              Document      Page 6 of 6
